Citation Nr: 1130235	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-22 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to September 1968.

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims of entitlement to service connection for a back disorder and for a neck disorder.  

On June 15, 2006, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

In August 2006, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  

In October 2008, the Board denied the claims of entitlement to service connection for a back disorder and a neck disorder.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in June 2009; and, in November 2009, the Court issued an order granting the motion, vacating the October 2008 Board decision and the matter was remanded to the Board for readjudication consistent with the motion.  

In November 2009, the Board again remanded the case to the RO for still further evidentiary development.  Following the requested development, supplemental statements of the case (SSOCs) were issued in October and December 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The record reflects that the Veteran was previously represented by Jenny Twyford, Esq.  In a statement, dated in December 2010, the Veteran revoked his power of attorney with respect to Ms. Twyford.  By letter, dated in February 2011, Jan Dils, Attorney at Law, indicated that she was submitting a request for a complete copy of the Veteran's claims folders; she noted that this was the second of such request.  She included a copy of the VA Form 21- 22a, Appointment of Attorney or Agent as Claimant's Representative, that appointed her as the Veteran's representative.   

A review of the claims folder indicates that the Veteran failed to report for a videohearing at the RO on April 6, 2011.  However, of record is a letter from Jan Dils, dated March 9, 2011, wherein she stated that this was the third request for a copy of the Veteran's claims folder.  The attorney stated that, in the event she did not have the claims folder at least two weeks prior to the Veteran's hearing, scheduled for April 6, 2011, she requested a "continuance" until such time as the complete file is provided to her.  The Board construes this letter as a notice that the Veteran wanted a "postponement" of the video conference hearing until his attorney had had an opportunity to review the claims folders.  

By letter dated June 8, 2011, the Board acknowledged the request for a copy of the claims folder and provided the requested material to the attorney.  However, no action was taken on the Veteran's request for a hearing.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules videoconference hearings, a remand of this matter to the RO is warranted.  

In light of the above, the Veteran's case must be remanded to afford him the opportunity to be scheduled for and to prepare for his hearing.

Accordingly, the case is REMANDED for the following action:

The claims folder should be sent to the Roanoke RO and the Veteran should be scheduled for a video conference hearing with a Veterans Law Judge of the Board.  The Veteran and his attorney should be given an opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


